Citation Nr: 0730056	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-25 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent 
for deep vein thrombosis of the right leg.

2. Entitlement to an initial rating higher than 10 percent 
for left knee medial compartment narrowing.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1975 to September 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in December 2000 and in 
July 2002, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  

FINDINGS OF FACT

1. The deep vein thrombosis of the right leg is manifested by 
persistent edema without statis pigmentation or eczema.

2. The left knee medial compartment narrowing, arthritis, is 
manifested by limitation of flexion with pain and due to 
repetitive movement but the overall limitation of flexion 
does not more nearly approximate or equate to flexion limited 
to 45 degrees; extension is normal. 


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 20 percent 
for deep vein thrombosis of the right leg have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7121 (2007).

2. The criteria for an initial rating higher than 10 percent 
for medial compartment narrowing of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in March 2004 and in January 2007.  The veteran was 
notified of the evidence needed to substantiate the claims 
for increase, namely, evidence of an increase in severity. 
The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or authorize VA to obtain private 
medical records on his behalf.  The veteran was asked to 
submit any evidence that would include that in his 
possession.  The notice included, in general, the degree of 
disability assignable and the provision for the effective 
date of the claims, that is, the date of receipt of the 
claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  However, the timing defect was cured without 
prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claims as he had the opportunity to submit additional 
argument and evidence and the claims were readjudicated after 
the content-complying VCAA notice as evidenced by the 
supplemental statement of the case, dated in March 2007.  As 
the timing error did not affect the essential fairness of the 
adjudication of the claims, the presumption of prejudicial 
error as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA medical 
records and has afforded the veteran VA examination.  As the 
veteran has not identified any additional evidence pertinent 
to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Since the veteran disagreed with the initial ratings 
following the initial grants of service connection, the Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999).

Deep Vein Thrombosis of the Right Leg

Deep vein thrombosis of the right leg is currently rated 20 
percent disabling under Diagnostic Code 7121.  Under 
Diagnostic Code 7121, the criteria for the next higher 
rating, 40 percent, are persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration. 

On VA examination in August 2000, the veteran complained of 
heavy sensation in his right calf and leg.  The pertinent 
findings were no soft tissue swelling or point tenderness.  
The right calf measured 1.5 cm. greater in circumference than 
the left calf.  The impression was post-deep vein thrombosis 
of the right leg secondary to right heel surgery with 
continued heavy sensation and slightly enlarged right calf. 

Private medical records disclose that in July 2001 the 
veteran complained of right leg swelling.  The pertinent 
finding was 1+ edema.  There was no pain over the vessel that 
had been previously thrombosed and no evidence of deep vein 
thromboses.  In July 2003, the right calf was slightly 
swollen. 

On VA examination in July 2004, the veteran described 
symptoms of blotchiness, discoloration, and a heavy sensation 
in his right leg, which occurred about two to three times a 
week.  Examination of the right leg was normal.  The 
impression was periodic swelling, blotchiness, discoloration, 
and a sensation of heaviness. 

On VA examination in February 2007, the examiner found no 
clubbing, cyanosis, tropic changes, or ulcerations.  The skin 
was normal.  The circumference of the right calf was only 1 
cm greater than the left.  The diagnosis was minimal 
residuals of deep venous thrombosis of the right calf.  The 
examiner commented that the veteran had not required any 
recent treatment and there was less than 50 percent 
probability that there had been any increase in disability. 

From 2000 to 2007, the record has been consistent in showing 
swelling of the right calf, but in the absence of evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, the criteria for the next 
higher rating have not been met at any time during the appeal 
period. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

 Left Knee Medial Compartment Narrowing

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved. When limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.

A separate rating may be assigned for limitation of flexion 
or extension under Diagnostic Codes 5260 and 5261, 
respectively. 

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees is noncompensable, flexion limited to 45 degrees is 
10 percent disabling, and flexion is limited to 30 degrees is 
20 percent disabling.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees is noncompensable.  Extension limited to 10 degrees 
is 10 percent disabling, and extension limited to 15 degrees 
is 20 percent disabling. Extension limited to 20 degrees is 
30 percent disabling.

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Also instability of the knee may be rated separately under 
Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee. A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability.

On VA examination in August 2000, the veteran was evaluated 
for left knee pain. The veteran denied knee discomfort with 
running or climbing stairs.  Examination of the left revealed 
no swelling, joint effusion, or point tenderness.  Range of 
motion was full without pain, that is, 140 degrees of flexion 
and 0 degrees of extension.  There was no ligament 
instability. X-rays revealed slight narrowing of the medical 
compartment. 

Private medical record show that from September 2000 to July 
2003 the veteran complained several times of knee pain, but 
range of motion was not reported. 

Service department records show that in August 2003, the 
veteran was seen for left knee pain of one weeks' duration.  
The pertinent finding was retropatellar tenderness without 
instability.

On VA examination in February 2004, the veteran was evaluated 
for left knee pain. The veteran stated that the knee pain was 
chronic with stiffness in the mornings.  He also described 
fatigue with repetitive activity.  On evaluation, the veteran 
walked with a normal gait.  There was no valgus or varus 
deformity.  There was no joint line tenderness, swelling, 
effusion, or atrophy.  Flexion was to 140 degrees with about 
a loss of 20 degrees with flare-ups and extension was to 0 
degrees.  There was no ligament instability.  

On VA examination in February 2007, the veteran's left knee 
was evaluated.  The veteran stated that on occasion his knee 
tended to give away, but it was not unstable.  He did 
complain of crepitus.  On examination, there was swelling, 
deformity, effusion, or discoloration.  There was tenderness 
with flexion. There was no ligament instability.  Range of 
motion was from 0 to 140 degrees with starting at 120 degrees 
with a loss of about 20 degrees with repetitive movement. 

Based on the findings from three VA examinations, covering 
the period from 2000 to 2007, flexion at most was limited to 
120 degrees with pain with an additional loss of 20 degrees 
due to repetitive movement.  100 degrees of flexion with 
painful movement does not more nearly approximate the 
criterion of flexion limited to 45 degrees for a separate, 10 
percent rating due limitation of flexion under Diagnostic 
Code 5260 at any time during the appeal period. 

Based on the findings from three VA examinations, covering 
the period from 2000 to 2007, extension was to 0 degrees 
without pain or additional loss of motion with repetitive 
movement.  Normal range of extension does not more nearly 
approximate the criterion of extension limited to 10 degrees 
for a separate, 10 percent rating due limitation of extension 
under Diagnostic Code 5261 at any time during the appeal 
period.

Also there is no evidence of ligament instability on the 
three VA examinations, covering the period from 2000 to 2007, 
to warrant a separate, 10 percent rating for instability 
under Diagnostic Code 5257. 

For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 



ORDER

An initial rating higher than 20 percent for deep vein 
thrombosis of the right leg is denied.

An initial rating higher than 10 percent for left knee medial 
compartment narrowing is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


